This is an appeal from a judgment ordering defendant to pay plaintiff $32 per month for the support and maintenance of their minor child, on the ground that the amount is excessive.
On June 30, 1932, plaintiff obtained judgment of divorce against defendant and custody of their minor child, Walter T. Salathe, Jr., also alimony in the sum of $32 for the support and maintenance of the child.
Since that time, both plaintiff and defendant have remarried. The child is now ten years of age.
The sole question presented here is whether the alimony for the support of the child is excessive. *Page 576 
The evidence shows that the defendant receives $125 per month salary and $40 per month for automobile expenses, as agent for a finance company; that plaintiff receives from $9 to $13 per week operating a laundry substation; that she also operates a rooming house; that her husband owns and operates another rooming house. There is no evidence as to the revenue derived from the rooming houses. From the facts in the case, we believe that judgment for $32 per month for the support and maintenance of the minor child is excessive; that $20 per month would be more reasonable; and that the judgment should be amended accordingly.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be and it is amended by reducing the amount of alimony for the support and maintenance of the minor to $20 per month, and as amended judgment is affirmed; plaintiff to pay cost of appeal and defendant to pay cost of lower court.
                   On Petition for Rehearing.